Title: From John Adams to Charles Lee, 29 August 1797
From: Adams, John
To: Lee, Charles



Dear Sir.
Quincy Aug. 29th 1797

I received last evening your favor of the 19th & thank you for communicating to Mr John Read the determination to Appoint him agent for the United States respecting British claims under the treaty of 1794
I have received solicitations and recommendations for several other persons; but see no reason to alter the opinion we formed before I left you. I have accordingly written to the Secretary of State requesting him to make out a commission for Mr. Read. I condole with you, on the prevalence of another epidemick fever in Philadelphia & should be glad to be informed of its progress or decline, & advised whether it ought to accelerate or to retard my return to the city, or its neigborhood, & what should be done for the safety & accomodation of the members of Congress, in case the disease should continue in the city, at the time to which they are adjourned.
I am with great esteem, Sir your most / obedient

John Adams.